PER CURIAM.
The owners of the lower half of Cottage Plantation, Laurent Millaudon and Samuel Kohn, in 1849 authorized Augustus S. Phelps to make a plan of the property for the purpose of selling their interest in the same at auction. The plan proposed by Phelps was approved and signed by Millaudon and Kohn. A vacant space was delineated on the plan under the designation of Samuel Place, the property in controversy. Samuel Kohn, the owner of that part of the estate which included Samuel Place, sold various lots in accordance with the Phelps plan.
We think there is no doubt that the acts of the parties operated as a dedication of Samuel Place to the public. If acceptance of the dedication was necessary, a question which it is not essentiaPto decide, the enactments of the Legislature, together with ordinances of the city, and other acts of proprietorship exercised by the city as shown by the record, sufficiently evidence such acceptance in behalf of the public. In a carefully prepared and clearly expressed report the master so held. His report was confirmed, and rightly confirmed, by the court.
The decree of the District Court should be affirmed; and it is so ordered.